                            **NOT FOR PRINTED PUBLICATION**


                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

SCOTT W. GRAVES                                   §

VS.                                               §      CIVIL ACTION NO. 9:20-CV-235

GREGORY LEE GRAY, ET AL.                          §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Scott W. Graves, a prisoner currently confined at the Hughes Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against Gregory Lee Gray, Davied W. Mbugua, and Janice

Hanson.

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge.

The Magistrate Judge recommends dismissing this civil rights action without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
                           **NOT FOR PRINTED PUBLICATION**


                                              ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct, and the report

of the Magistrate Judge (docket entry #8) is ACCEPTED. A final judgment will be entered in this

case in accordance with the Magistrate Judge’s recommendation.
            So ORDERED and SIGNED, May 19, 2021.


                                                                 ____________________
                                                                 Ron Clark
                                                                 Senior Judge




                                                  2
